

	

		II

		109th CONGRESS

		1st Session

		S. 1844

		IN THE SENATE OF THE UNITED STATES

		

			October 6, 2005

			Mr. Vitter introduced

			 the following bill; which was read twice and referred to the

			 Committee on Homeland Security and

			 Governmental Affairs

		

		A BILL

		To provide for full and open competition for Federal

		  contracts related to Hurricane Katrina and Hurricane Rita reconstruction

		  efforts. 

	

	

		1.Short

			 titleThis Act may be cited as

			 the Hurricane Katrina and Hurricane

			 Rita Fairness in Contracting Act of 2005.

		2.Competition

			 requirementsIn entering into

			 a contract to procure property or services in connection with Hurricane Katrina

			 or Hurricane Rita reconstruction efforts, the head of an executive agency shall

			 comply with the requirements under section 303 of the Federal Property and

			 Administrative Services Act of 1949 (41 U.S.C. 253), except that the exceptions

			 to the requirement for competitive procedures provided under paragraphs (3),

			 (4), and (7) of subsection (c) of such section shall not apply to such

			 contract.

		3.Written approval

			 for use of non-competitive procedures required for certain contracts

			(a)Approval

			 requiredThe head of an executive agency may enter into a

			 contract to procure property or services in connection with Hurricane Katrina

			 or Hurricane Rita reconstruction efforts using other than full and open

			 competition only upon the written approval of the President or the President's

			 designee.

			(b)Congressional

			 notification requiredIn any case in which procedures other than

			 full and open competitive procedures are to be used to enter into such a

			 contract, the head of such executive agency shall submit not later than 7

			 calendar days before the award of the contract a notification to the Committee

			 on Appropriations of the Senate, the Committee on Appropriations of the House

			 of Representatives, and the standing committees of the Senate and the House of

			 Representatives that have jurisdiction over the executive agency. Such

			 notification shall provide the justification for use of other than full and

			 open competitive procedures, a brief description of the contract's scope, the

			 amount of the contract, a discussion of how the contracting agency identified

			 and solicited offers from contractors, a list of the contractors solicited, and

			 the justification and approval documents (as required under section 303(f)(1)

			 of the Federal Property and Administrative Services Act of 1949 (41 U.S.C.

			 253(f)(1)) on which was based the determination of use of procedures other than

			 full and open competitive procedures.

			(c)Scope of

			 requirements

				(1)Size of

			 contractsThis section shall not apply to contracts of less than

			 $5,000,000.

				(2)ApplicabilityThis

			 section also shall apply to any extension, amendment or modification of

			 contracts for the procurement of property or services in connection with

			 Hurricane Katrina or Hurricane Rita reconstruction efforts entered into prior

			 to the enactment of this Act using other than full and open competitive

			 procedures.

				(3)Small business

			 exceptionThis section shall not apply to contracts authorized by

			 the Small Business Act (15 U.S.C. 631 et seq.).

				4.Disclosure

			 required

			(a)Publication and

			 public availability

				(1)In

			 generalThe head of an executive agency that enters into a

			 contract for the procurement of property or services in connection with

			 Hurricane Katrina or Hurricane Rita reconstruction efforts through the use of

			 other than full and open competitive procedures shall publish in the Federal

			 Register or Federal Business Opportunities, and otherwise make available to the

			 public not later than 7 calendar days before the date on which the contract is

			 entered into, the following information:

					(A)The amount of the

			 contract.

					(B)A brief

			 description of the scope of the contract.

					(C)A discussion of

			 how the executive agency identified, and solicited offers from, potential

			 contractors to perform the contract, together with a list of the potential

			 contractors that were issued solicitations for the offers.

					(D)The justification

			 and approval documents (as required under section 303(f)(1) of the Federal

			 Property and Administrative Services Act of 1949 (41 U.S.C. 253(f)(1)) on which

			 was based the determination to use procedures other than competitive

			 procedures.

					(2)Scope of

			 requirements

					(A)Size of

			 contractsThis section shall not apply to contracts of less than

			 $5,000,000.

					(B)ApplicabilityThis

			 section shall also apply to any extension, amendment, or modification of

			 contracts entered into prior to the enactment of this Act using other than full

			 and open competitive procedures.

					(C)Small business

			 exceptionThis section shall not apply to contracts authorized by

			 the Small Business Act (15 U.S.C. 631 et seq.).

					(b)Relationship to

			 other disclosure lawsNothing in this section shall be construed

			 as affecting obligations to disclose United States Government information under

			 any other provision of law.

			5.Contracts

			 entered into under unusual and compelling urgency exception

			(a)Requirement for

			 performance within 6-month periodThe head of an executive agency

			 may not rely on the exception provided under section 303(c)(2) of the Federal

			 Property and Administrative Services Act of 1949 (41 U.S.C. 253(c)(2)) to enter

			 into a contract to procure property or services in connection with Hurricane

			 Katrina or Hurricane Rita reconstruction efforts using procedures other than

			 competitive procedures unless the contract will be performed within a 6-month

			 period.

			(b)Extended

			 notification and disclosure deadlinesThe notification and

			 disclosure deadlines specified in section 3(b) and section 4(a)(1),

			 respectively, shall be 7 calendar days after the date a contract is entered

			 into in the case of a contract described in subsection (a).

			6.DefinitionsIn this Act, the terms full and open

			 competitive procedures and executive agency have the

			 meanings given such terms in section 4 of the Office of Federal Procurement

			 Policy Act (41 U.S.C. 403).

		

